This is a case under the "Workmen's Compensation Law" of Florida.
The deputy commissioner found in favor of claimant which finding was approved by the full Commission and on appeal the award of the full Commission was affirmed by the circuit court. We are asked to review the judgment of the circuit court.
The only questions presented challenge the sufficiency of the evidence to sustain the award.
Setting forth a statement of the facts established by the evidence can serve no useful purpose. It is sufficient to say that every fact and condition required to establish liability is affirmatively shown by the record.
The judgment is affirmed.
So ordered.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.